Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the election filed 9/28/2021. 
Claims 1-20 are pending. 
Election/Restrictions
Applicant’s election without traverse of group 1 claims 1-12 in the reply filed on 9/28/2021 is acknowledged.
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the third reaction conditions”.  There is insufficient antecedent basis for this limitation in the claim, which depends from claim 1. Note third reaction conditions is introduced in claim 5, but claim 6 is not dependent on such.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Froment (US 2001/0056217 A1).
With respect to claims 1 and 5, Froment teaches a method of producing olefins by catalytic cracking naphtha (abstract). The method of Froment includes flowing a naphtha feed, 
With respect to whether the multi-stage reactor is a single reactor shell divided into multiple stages (including 2 or 3) with interstage heaters or multiple reactor shells with interstage heaters, the current claim is directed to a process, not apparatus, and either is expected to meet the process limitation. It has been held that apparatus limitations are not entitled to patentable weight in method claims and do not support the patentability of the subject matter encompassed by the prior art unless there is evidence indicating the criticality and superior results of the limitations.
Similarly, the limitations regarding the first and second regions within the shell and perforated container are directed to apparatus limitations. However, such apparatus is taught in Froment by incorporation to moving bed reactors such as US 4,110,081.
	With respect to claims 2 and 3, Froment teaches cracking catalysts for use in the process. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the same or different catalysts in the different stages as one of a limited number of options. With respect to using more than one type of cracking catalyst, the catalysts are taught to be useful for the same purpose and the idea of selecting a different catalyst useful for the 
With respect to claim 4, Froment teaches using moving beds with regeneration. Where there are separate catalyst systems in separate stages, it would have been obvious to include separate regeneration steps to maintain the separate catalyst systems. 
With respect to claim 6, Foment teaches wherein the reaction conditions include a temperature of 400-650 C, which overlaps the range of 450 to 900 C, a pressure of about 1-2 am, which is within the range of 0.5-10 bar (0027).  With respect to the space velocity, Froment teaches a space time of about 1 to 180 grams of catalyst per mole/hr of feed, which may be converted to a weight hourly space velocity and overlaps the claimed range.
With respect to claims 7-10, Froment teaches wherein the feed is naphtha, such as C5-C7 paraffin and iso-paraffin stream (0009). 
With respect to claims 11-12, Froment teaches feeding a diluent comprising water, dry gas, or combinations thereof to the first reactor with the liquid hydrocarbon feed at a ratio of diluent to feed of 0.1-9 (0011-0012; 0029), which falls within the claimed range. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brandi Doyle whose telephone number is (571)270-1141. The examiner can normally be reached Monday-Friday, 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on (571)272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRANDI M DOYLE/Examiner, Art Unit 1771